

116 HR 1840 IH: To amend the Small Business Act and the CARES Act to extend the covered period for the paycheck protection program, and for other purposes.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1840IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Ms. Malliotakis (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act and the CARES Act to extend the covered period for the paycheck protection program, and for other purposes.1.Extension of covered period for paycheck protection program(a)In generalSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking March 31, 2021 and inserting June 30, 2021.(b)FundingSection 1102(b)(1) of the CARES Act (Public Law 116–136), as amended by section 323 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260), is amended by striking March 31, 2021 and inserting June 30, 2021.